BLAND, P. J.
— Writings such as a public functionary is required to enter in books in the course of public duties are public documents and they, or exemplified copies of them, are admissible in evidence.
By section 9, article 12, of the city charter, a health department is provided for to be managed by a board of health and by an officer denominated the health commissioner. Section 9, of the same article, requires the health commissioner to keep a record of his acts and orders and to file all petitions and documents belonging to his office. The same section provides that copies of such documents, orders, etc., when authenticated by the clerk of the commissioner, shall be presumptive evidence in courts of justice of the facts therein contained. Section 10, of the same article requires all physicians, who may practice in the city, when a patient *201dies under bis care to make out a certificate stating the name, age, sex, place of birth, place and date of death, together with the name of the disease of which said person died, one of which shall, without delay, be deposited in the office óf the health commissioner and the other with the undertaker of the funeral to be by him delivered to the person in charge of the graveyard where thé body is to be buried.
In Connor v. Metropolitan Insurance Company, 78 Mo. App. 131, we held that the records kept by the manager of the St. Louis city hospital, as required by an ordinance, were not competent evidenca A very different question is presented by the case at bar. The paper offered was one required by public law to be recorded and filed in the office of a public functionary, whose office is created by public law, to-wit, the charter of the city: and the same law makes an exemplified eopy of the paper presumptive evidence of its contents in all courts of justice. In Beynolds v. Prudential Life Insurance Company, 88 Mo. App. 679, the defendant offered as evidence tending to show that the insured died of consumption, the records of the health department of Kansas City, including a copy of the certificate of death. The trial court excluded this evidence. On appeal the Kansas City Court of Appeals, held this error, and that the certificate of death was competent evidence under the provisions of sections 5450, 5458 and 5459, Eevised Statutes 1899, which are literal copies of sections 1, 9 and 10, article 12, of the St. Louis city charter, and are charter provisions in all cities of the first class.
The certificate offered in evidence is called a copy of the burial certificate but is in both form and substance a certificate of death conforming in every particular with the charter (section 10, supra), and was deposited where the law required a death certificate to be filed, to-wit, in the office of the health commissioner. It was properly authenticated and by express provision of the charter was competent evidence *202and should have been admitted as presumptive evidence of the fact that Kate Geraghty died of consumption. As this certificate furnished evidence of a breach of one of the warranties upon which the policy of insurance was issued, it was material and its exclusion Avas prejudicial to the appellant.
-The competency of Ur. Steer to testify as a witness is not raised by the record as there is no cross-appeal, and the discussion of this question by the counsel in their briefs was unnecessary.
For the error excluding the death certificate, the judgment is reversed and the cause remanded.
Judges Barclay and Goode concur.